USCA11 Case: 20-11554      Date Filed: 11/03/2020   Page: 1 of 12



                                                            [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                              _____________________

                                    No. 20-11554
                                Non-Argument Calendar
                               _____________________

                      D.C. Docket No. 1:18-cv-00137-JRH-BKE


JUSTIN STROLIS,

                                                            Plaintiff-Appellant,

versus

LUCAS HEISE,

                                                             Defendant-Appellee.

                             ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                  (November 3, 2020)

Before JORDAN, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

         Justin Strolis appeals the district court’s grant of summary judgment in favor

of Deputy Lucas Heise on his 42 U.S.C. § 1983 claim for malicious prosecution. He
           USCA11 Case: 20-11554      Date Filed: 11/03/2020    Page: 2 of 12



contends the district court erred in granting qualified immunity because Deputy

Heise lacked arguable probable cause to arrest him and fabricated evidence in the

arrest warrant affidavit. After careful review of the record and the parties’ briefs, we

affirm.

                                           I

      On the morning of June 12, 2015, Richmond County deputies responded to an

incident on Ramsgate Drive in Augusta, Georgia, where at least ten vehicles had

been broken into. D.E. 34 at 2. After arriving at the scene at 7:11 a.m., the deputies

learned that several belongings had been stolen from the vehicles, including (1) a

total of $250, (2) two driver’s licenses, (3) a school ID card, (4) six credit or debit

cards, (5) a purse, (6) a wallet, and (7) a Tag Heuer watch. Id. Deputy Heise was

assigned to the investigation and, when reviewing the case files and reports, he

discovered a residential security video that captured a male breaking into vehicles in

the driveway. Id.

      Deputy Heise soon learned that two of the credit cards that had been stolen

were being used. One of the cards was used at a Raceway gas station and to pay for

an account on Match.com. Id. The other card was used to pay for a Boost Mobile

account. Id.   The Match.com account was traced to a user named Joshua

Dominguez. Id.




                                           2
         USCA11 Case: 20-11554       Date Filed: 11/03/2020   Page: 3 of 12



      During the investigation, Deputy Heise subpoenaed Match.com and Sprint

Communications, the owner of Boost Mobile, to obtain all records associated with

the two stolen credit cards. D.E. 34 at 3. The subpoena yielded records that traced

to transactions Mr. Dominguez made. Id. A background check on Mr. Dominguez

revealed several prior convictions, including a conviction for “entering an

automobile with the intent to commit a theft” and convictions for “financial

transaction card fraud.” Id. The subpoenaed records also revealed that the IP

address used to log into Mr. Dominguez’s Match.com account came from the

Masters Inn, a hotel in Augusta, Georgia. Id. The records from Boost Mobile

indicated that between June 11, 2015, and July 1, 2015, Mr. Dominguez called or

received calls from Mr. Strolis 124 times. Id.

      On July 1, 2015, Deputy Heise asked Mr. Strolis to come to the Richmond

County Sheriff’s Office for an interview. Mr. Strolis agreed. Id. at 4. During the

interview, Mr. Strolis acknowledged that he was a friend of Mr. Dominguez. He

also stated that he met with Mr. Dominguez between June 10, 2015 and June 12,

2015, although he could not recall the exact date. Id. at 4. Mr. Strolis acknowledged

that Mr. Dominguez called him to “hang out” while Mr. Dominguez was visiting

Augusta from Atlanta. Id. Mr. Dominguez’s mother had offered to pay for lodging

at the Masters Inn, where Mr. Strolis stayed with Mr. Dominguez. Id. Mr. Strolis

told Deputy Heise that on the day he spent time with Mr. Dominguez, the two men


                                         3
         USCA11 Case: 20-11554      Date Filed: 11/03/2020   Page: 4 of 12



went to a bar in downtown Augusta and then returned to the Masters Inn. Id.

According to Mr. Strolis, Mr. Dominguez drove him home the next morning and

they did not see each other again while Mr. Dominguez was in Augusta, but they

spoke on the phone regularly. Id.

      Although Mr. Strolis acknowledged all of these facts in the interview with

Deputy Heise, he was uncertain about the exact dates he was with Mr. Dominguez.

Mr. Strolis said he could not verify the dates he was with Mr. Dominguez because

he had deleted that information from his phone. Id.

      During the interview, Mr. Strolis adamantly denied any involvement with the

vehicle break-ins. Id. He conceded, however, that he was aware Mr. Dominguez

had broken into vehicles in the past and, specifically, that Mr. Dominguez had

broken into vehicles near Ramsgate Drive seven years ago. Id. Because Mr. Strolis

admitted to being with Mr. Dominguez around the date of the break-ins, was unable

to confirm the dates he was with Mr. Dominguez, had communicated frequently on

the phone with Mr. Dominguez during and after the break-ins, and had deleted all of

the data from his phone, Deputy Heise suspected Mr. Strolis was involved in the

break-ins. Id.

      Deputy Heise continued his investigation by going to the Masters Inn to verify

that Mr. Strolis and Mr. Dominguez stayed there during the relevant dates associated

with the break-ins. Id. at 6. The hotel’s personnel disclosed that Mr. Dominguez’s


                                         4
             USCA11 Case: 20-11554      Date Filed: 11/03/2020   Page: 5 of 12



mother had rented a room from June 10, 2015 to June 12, 2015. Id. Because the

Masters Inn only held video footage for ten days, it no longer had the footage from

those dates. Id. Verizon Wireless was unable to provide location information from

Mr. Strolis’ phone because he had deleted his data log from Verizon’s servers. Id.

at 6-7.

          On July 7, 2015, after learning that Mr. Dominguez was detained at Gwinnett

County Jail in Duluth, Georgia, for charges unrelated to the break-ins, Deputy Heise

interviewed him along with Gwinnett County Officer Michael Hardin. Id. at 7. Mr.

Dominguez promptly confessed to the vehicle break-ins on Ramsgate Drive and

acknowledged it was possible that Mr. Strolis was with him during the break-ins.
Id. When asked whether Mr. Strolis had broken into any vehicles, Mr. Dominguez

responded that Mr. Strolis “was working on the other side of the street.” D.E. 34 at

7. Deputy Heise also asked Mr. Dominguez whether Mr. Strolis was with him for

the entire criminal incident on Ramsgate Drive and Mr. Dominguez replied that,

“[Mr. Strolis] went back to the car for about two hours afterwards. Said he was

tired.” Id.

          Deputy Heise solicited another interview with Mr. Strolis on July 8, 2015, but

Mr. Strolis declined. Id. The next day, Deputy Heise applied for and received an

arrest warrant for Mr. Strolis on the charge of entering an automobile to commit a

theft and Mr. Strolis was arrested that day. Id. at 8. The state later moved for and


                                             5
           USCA11 Case: 20-11554     Date Filed: 11/03/2020    Page: 6 of 12



received a nolle prosequi order for Mr. Strolis because of insufficient evidence to

prove his guilt beyond a reasonable doubt. Id.

      On August 3, 2018, Mr. Strolis filed a complaint in state court in part alleging

malicious prosecution under 42 U.S.C. § 1983. D.E. 1-1 at 3. Deputy Heise

removed the case to federal court. D.E. 2. Deputy Heise later moved for summary

judgment, which the district court granted as to the federal claim for malicious

prosecution on the grounds of qualified immunity. The district court remanded the

remaining claim for malicious prosecution under Georgia law to state court. D.E.

34 at 9.

                                         II

      “We review the denial of summary judgment based on qualified immunity de

novo, viewing the facts in the light most favorable to the nonmovant.” Williams v.

Aguirre, 965 F.3d 1147, 1156 (11th Cir. 2020) (quoting Hunter v. City of Leeds, 941
F.3d 1265, 1274 n.8 (11th Cir. 2019)). Summary judgment is warranted “if the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “In making this

determination, we ‘view the evidence and all factual inferences therefrom in the light

most favorable to the non-moving party, and resolve all reasonable doubts about the

facts in favor of the non-movant.’” Skop v. City of Atlanta, 485 F.3d 1130, 1136




                                          6
          USCA11 Case: 20-11554       Date Filed: 11/03/2020    Page: 7 of 12



(11th Cir. 2007) (quoting Kingsland v. City of Miami, 382 F.3d 1220, 1226 (11th

Cir. 2004)).

                                          III

      Deputy Heise contends he is entitled to qualified immunity on Mr. Strolis’

claim of malicious prosecution. “Qualified immunity shields public officials from

liability for civil damages when their conduct does not violate a constitutional right

that was clearly established at the time of the challenged action.” Echols v. Lawton,

913 F.3d 1313, 1319 (11th Cir. 2019) (internal quotation marks omitted). To receive

qualified immunity, the officer “bears the initial burden to prove that he acted within

his discretionary authority.” Dukes v. Deaton, 852 F.3d 1035, 1041 (11th Cir. 2017).

Officers who act within their discretionary authority are “entitled to qualified

immunity under § 1983 unless (1) they violated a federal statutory or constitutional

right, and (2) the unlawfulness of their conduct was ‘clearly established at the time.’”

Dist. of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quoting Reichle v. Howards,

566 U.S. 658, 664 (2012)). Mr. Strolis does not dispute that Deputy Heise acted

within his discretionary authority, so he bears the burden of proving that Deputy

Heise is not entitled to qualified immunity.

      Mr. Strolis argues that Deputy Heise violated his clearly established right

under the Fourth Amendment to be free from an unreasonable seizure as a result of

a malicious prosecution. See Whiting v. Traylor, 85 F.3d 581, 583-84 (11th Cir.


                                           7
            USCA11 Case: 20-11554    Date Filed: 11/03/2020    Page: 8 of 12



1996). For this claim, he must prove both “a violation of [his] Fourth Amendment

right to be free of unreasonable seizures” and “the elements of the common law tort

of malicious prosecution.” Paez v. Mulvey, 915 F.3d 1276, 1285 (11th Cir. 2019)

(internal quotation marks omitted). Under the common-law elements of malicious

prosecution, Mr. Strolis must prove that Deputy Heise “instituted or continued” a

criminal prosecution against him, “with malice and without probable cause,” that

terminated in his favor and caused damage to him. Id. (internal quotation marks

omitted).

      Mr. Strolis contends that the district court erred in granting qualified

immunity because Deputy Heise lacked arguable probable cause to arrest him and

because the warrant affidavit contained overstatements and mischaracterizations.

We disagree.

      A police officer who applies for an arrest warrant can be liable for malicious

prosecution if he should have known that his application “failed to establish probable

cause,” or if he made statements or omissions in his application that were material

and “perjurious or recklessly false.” Black v. Wigington, 811 F.3d 1259, 1267 (11th

Cir. 2016) (quoting Malley v. Briggs, 475 U.S. 335, 345 (1986)) (citing Franks v.

Delaware, 438 U.S. 154, 156, 165-71 (1978)). “Concomitantly, a police officer

cannot be liable for malicious prosecution if the arrest warrant was supported by




                                          8
         USCA11 Case: 20-11554        Date Filed: 11/03/2020    Page: 9 of 12



probable cause.” Black, 811 F.3d at 1267 (citing Wood v. Kesler, 323 F.3d 872, 882

(11th Cir. 2003)).

      In Franks v. Delaware, 438 U.S. 154, 155 (1978), the Supreme Court

explained that a warrant is constitutionally flawed if it contains a “false statement

[made] knowingly and intentionally, or with reckless disregard for the truth.” The

Court made clear that when supporting a warrant, the statements need not actually

be true; instead, a showing “that the information put forth is believed or

appropriately accepted by the affiant as true” will suffice. See id. at 164-65.

      We have ruled that uncorroborated statements from admitted co-conspirators

and accomplices is sufficient to support a finding of probable cause as long as the

testimony “is not on its face incredible or otherwise insubstantial.” Craig v.

Singletary, 127 F.3d 1030, 1044 (11th Cir. 1997) (en banc); see also Damali v. City

of East Point, 766 F. App’x 825, 827 (11th Cir. 2019) (“[O]ur longstanding circuit

precedent is clear that uncorroborated testimony from an admitted accomplice is

sufficient to support probable cause, ‘unless it is incredible or contradicts known

facts to such an extent no reasonable officer would believe it.’”) (quoting Craig, 127
F.3d at 1045).

      Because the existence of valid probable cause defeats a claim of malicious

prosecution, we consider whether probable cause supported Deputy Heise’s affidavit

for a warrant to arrest Mr. Strolis. See Marx v. Gumbinner, 905 F.2d 1503, 1506


                                           9
         USCA11 Case: 20-11554       Date Filed: 11/03/2020   Page: 10 of 12



(11th Cir. 1990); see also Dahl v. Holley, 312 F.3d 1228, 1236 (11th Cir. 2002)).

After carefully reviewing the record, we conclude that Deputy Heise had arguable

probable cause to believe Mr. Strolis was involved in the vehicle break-ins. First,

during his interview, Mr. Dominguez admitted to breaking into the vehicles and

stated Mr. Strolis was with him and was operating on the other side of the street. Id.

at 7. And Mr. Strolis’ own testimony—while somewhat equivocal—placed the two

of them together on the morning of June 12, 2015, when the vehicle break-ins

occurred. Id. at 31. Based on the surrounding circumstances and facts Deputy Heise

had gathered from his investigation, Mr. Dominguez’s revelation to Deputy Heise

that Mr. Strolis was involved in the break-ins was not implausible, nor was it

otherwise contradicted by known facts. Id. at 31-32.

      In addition to Mr. Dominguez’s incriminating statements about Mr. Strolis,

independent evidence confirmed the reliability of Mr. Dominguez’s confession,

including Mr. Strolis’ own testimony that he may have been with Mr. Dominguez

on the date of the vehicle break-ins. D.E. 34 at 4. Furthermore, Verizon Wireless’

subpoenaed records showed that Mr. Strolis’ location information was not available

because Mr. Strolis had deleted the data from his cell phone. Id. at 6-7. Finally, the

phone records Deputy Heise reviewed showed that Mr. Strolis and Mr. Dominguez

were in frequent communication around the dates of the vehicle break-ins. Id. at 27.

These facts confirmed many of the details of Mr. Dominguez’s story and indicate


                                         10
         USCA11 Case: 20-11554       Date Filed: 11/03/2020   Page: 11 of 12



that Deputy Heise had information beyond Mr. Dominguez’s testimony to support

his belief that there was probable cause to arrest Mr. Strolis in connection with the

break-ins. Id.

      Under this Circuit’s binding precedent, the identification of Mr. Strolis by Mr.

Dominguez—who was a known participant in the vehicle break-ins—was sufficient

to establish probable cause and support Deputy Heise’s affidavit for Mr. Strolis’

arrest. See Craig, 127 F.3d at 1045-46 (“[U]nless it is incredible or contradicts

known facts to such an extent no reasonable officer would believe it, a co-

defendant’s confession that he and the suspect committed the crime can supply

probable cause to arrest the suspect.”); see also Damali, 766 F. App’x at 827 (“Under

[Craig], the identification of Mr. Damali by Ms. Sypho—who was a known

participant in the Family Dollar Store robbery—was sufficient to establish probable

cause and support Detective Gray’s affidavit for Mr. Damali’s arrest.”).

      As to Mr. Strolis’ argument that Deputy Heise either fabricated evidence or

made overstatements in the warrant affidavit that would prevent a magistrate from

finding probable cause, this too lacks support in the record. The warrant affidavit

submitted by Deputy Heise states that, “[w]hile co-defendant Joshua Dominguez

was entering said vehicle, [Justin Strolis] entered other vehicles, without authority,

on the other side of the street in the Ramsgate neighborhood.” Appellee’s brief at

21. This statement, rather than constituting a mischaracterization or an


                                         11
         USCA11 Case: 20-11554       Date Filed: 11/03/2020    Page: 12 of 12



overstatement, instead refers directly to portions of Mr. Dominguez’s interview,

during which Mr. Dominguez stated that Mr. Strolis was “working the other side of

the street.” D.E. 34 at 7. Although Deputy Heise used different language than Mr.

Dominguez, it is clear Mr. Dominguez incriminated Mr. Strolis in the break-ins

during his interview with Deputy Heise. This testimony, coupled with the

information gathered during Deputy Heise’s independent investigation, amounted to

probable cause sufficient to support the arrest warrant.

      Because we conclude Deputy Heise had probable cause to believe Mr. Strolis

was involved in criminal activity and Deputy Heise did not fabricate evidence

included in his warrant affidavit, we conclude that the district court properly granted

summary judgment in favor of Deputy Heise based on qualified immunity.

                                          IV

      For the foregoing reasons, we affirm the district court’s grant of summary

judgment in favor of Deputy Heise.

      AFFIRMED.




                                          12